Title: From George Washington to the Board of War, 18 May 1779
From: Washington, George
To: Board of War



Gentlemen,
Head Quarters Middle Brook May 18th 1779

Since I had the honor of writing to you on the 14th instant I have discovered a mistake relative to the succession of Major Forrest to the vacancy occasioned by the death of Lt Col. Strobock. I then had in eye another vacancy which happend by the Resignation of Lt Col. Oswald; and did not recollect that it had been filled by Lt Col. Stevens. A multiplicity of business caused me to forget this circumstance—It is necessary the mistake should be rectified—Major Forrest cannot succeed on the principle of regimental promotion because though the rule of promotion in the artillery has not been formally determined, yet that of lineal succession mentioned in my last is now so generally preferred, that it would convulse the corps to adopt a different one; and as Major Holmer of Harrisons regiment is elder in commission he must take precedence of Major Forrest on this principle—unless it should be thought best to supersede him on the ground of incapacity.
The Board will judge how far this is adviseable from the following extract of a letter of the 13th which I had received from General Knox previous to my last—”Major Holmer says he, is clearly the oldest Major—I wish I could add that his knowlege of his profession and his activity were such as that I could consistent with the duty which I owe my country and my conscience recommend him to fill the vacancy but I am sorry this is not the case. Major Forrest is next in rank—Your Excellency knows his zeal and activity. I think he is a proper subject for promotion. But should he be promoted care must be taken to distinguish the principle which influenced it”—It gives me pain to be under the necessity of declaring that the idea here given of Major Holmer is conformable to his universal character, which places his qualifications as an officer far below mediocrity. If Major Forrest is promoted on this principle, it is necessary that it should receive the sanction of Congress.

I transmit an extract from the proceedings of a Board of General officers in the case of Majors Mentges Murray & Nichols & Cos. Stewart & Craig—which has been confirmed in General orders. I have the honor to be With great respect & esteem Sir Yr Most Obedt servt.
